UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-4925


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID L. HOWARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:04-cr-00271-RJC-2)


Submitted:   November 4, 2010             Decided:   December 2, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Peter S.
Adolf, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant.     Anne M. Tompkins,
United States Attorney, Charlotte, North Carolina, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David       L.    Howard       appeals       his        conviction         and    life

sentence for one count of conspiracy to commit offenses against

the United States in violation of 18 U.S.C. § 371 (2006), ten

counts     of     interstate         wire      transfer          of     funds       in    aid     of

racketeering enterprises in violation of 18 U.S.C. §§ 1952(a), 2

(2006), one count of conspiracy to commit money laundering in

violation of 18 U.S.C. § 1956(h) (2006), one count of conspiracy

to possess with intent to distribute cocaine base and using a

person under eighteen years of age in furtherance thereof in

violation of 21 U.S.C. §§ 846, 841, 861 (2006), and two counts

of possession with intent to distribute cocaine base and aiding

and abetting the same in violation of 21 U.S.C. § 841, 18 U.S.C.

§ 2.    We affirm.

              Howard was convicted of the offenses in 2006.                                     Upon

consideration of the issues raised in his initial appeal, we

affirmed        his   convictions            but    vacated           his    sentence          after

concluding       that       the     district        court    improperly             imposed      an

enhancement to his offense level for being a leader of the money

laundering       conspiracy.            At    resentencing,            the       district      court

again    imposed      a    life     sentence.         Howard          now    argues      that    the

district      court       (1)   erred    in    imposing      a        sentence      enhancement

based    on     acquitted         conduct     and    (2)    imposed          a    substantively

unreasonable sentence.              We do not agree with either contention.

                                               2
               An    appellate             court       reviews        a     sentence        for

reasonableness under an abuse-of-discretion standard.                                 Gall v.

United States, 552 U.S. 38, 51 (2007).                              This review requires

consideration           of     both        the        procedural          and     substantive

reasonableness of a sentence.                 Id.       First, the court must assess

whether the district court properly calculated the guidelines

range,     considered         the     18    U.S.C.          § 3553(a)      (2006)    factors,

analyzed       any      arguments          presented          by     the        parties,    and

sufficiently explained the selected sentence.                             Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized          explanation         must      accompany      every       sentence.”);

United    States     v.       Carter,      564       F.3d    325,    330    (4th Cir. 2009)

(same).     An extensive explanation is not required as long as the

appellate court is satisfied “‘that [the district court] has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                                 United

States    v.    Engle,       592    F.3d     495,      500    (4th Cir. 2010)        (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)), cert. denied,

___U.S.___, 2010 WL 23245029 (October 4, 2010).



                              I.     Firearms Enhancement

               Howard        was    indicted          for     use    of     a     firearm    in

furtherance of a drug trafficking offense in violation of 18

U.S.C. §§ 924(c), 2 (2006) and one count of possession of a

                                                 3
firearm by a felon in violation of 18 U.S.C. § 922(g)(1) (2006).

The jury acquitted him of both counts, but at sentencing, his

offense     level       was   enhanced      two   levels     pursuant    to     U.S.

Sentencing Guidelines Manual § 2D1.1(b)(1) (2009).                      On appeal,

he   argues      that   his   Sixth   Amendment     rights    were   violated     by

enhancing his sentence based on facts that were not found beyond

a reasonable doubt by a jury.            The merits of his claim aside, we

have    previously      considered    and    rejected   this    argument.        See

United States v. Perry, 560 F.3d 654 (4th Cir.), cert. denied,

130 S. Ct. 177 (2009).           A panel of this court cannot overrule

the decision of a prior panel.              United States v. Simms, 441 F.3d

313, 318 (4th Cir. 2006).



                        II.   Substantive Reasonableness

              Howard next claims that the district court erred in

failing to award a variance in light of the disparity between

powder cocaine and “crack” cocaine sentences.

              Even if the sentence is procedurally reasonable, the

court     must    consider     the    substantive     reasonableness       of    the

sentence, “examin[ing] the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”       United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).          Moreover, this court applies a presumption of

                                         4
reasonableness      to    within-guidelines         sentences.           See,    e.g.,

United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008).

            We have reviewed the record and we conclude that the

district court was aware that it could impose a variance, but

conscientiously declined to do so.                Howard argues that such a

variance    was    required    in   light    of     the    crack/powder         cocaine

sentencing disparity, but we do not agree.                    We conclude that

Howard has failed to rebut the presumption of reasonableness

accorded to his within-guidelines sentence.

            We    therefore    affirm     the     judgment    of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented     in   the     materials

before   the     court   and   argument     would    not    aid    the    decisional

process.

                                                                            AFFIRMED




                                        5